OPINION — AG — IF THE PARENTS OF A CHILD MOVE FROM ONE SCHOOL DISTRICT TO ANOTHER ON OR AFTER JULY 1, BUT BEFORE CLASSES HAVE ACTUALLY BEGUN IN THE DISTRICT FROM WHICH HE HAS MOVED, SUCH CHILD WILL NOT THEREAFTER BE ENTITLED TO ATTEND CLASSES IN THE DISTRICT FROM WHICH HE OR SHE HAS MOVED, WHEN SUCH CLASSES BEGIN, BUT WILL BE ENTITLED TO ATTEND SCHOOL ONLY IN THE DISTRICT TO WHICH THE PARENTS HAVE MOVED, OR TO WHICH HE MAY HAVE LEGALLY BEEN TRANSFERRED (THE TIME OF BEGINNING OF CLASSES IN THE LATER DISTRICT BEING IMMATERIAL) (LEGAL RESIDENCE, PLACE OF RESIDENCE) CITE: 70 O.S.H. 18-4, 70 O.S.H. 1-10 70 O.S.H. 1-14, 70 O.S.H. 18-6, 70 O.S.H. 1-16 (J. H. JOHNSON)